Name: Council Regulation (EC) No 2585/2001 of 19 December 2001 amending Regulation (EC) No 1493/1999 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R2585Council Regulation (EC) No 2585/2001 of 19 December 2001 amending Regulation (EC) No 1493/1999 on the common organisation of the market in wine Official Journal L 345 , 29/12/2001 P. 0010 - 0011Council Regulation (EC) No 2585/2001of 19 December 2001amending Regulation (EC) No 1493/1999 on the common organisation of the market in wineTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) A number of Member States pursue an active policy of generational replacement in the agricultural sector. This policy has proved its worth particularly in the wine sector, where there is a great need to attract younger growers.(2) In order to facilitate the application of such a policy in the wine sector, and pending implementation of the system of reserves of planting rights, provision should be made for the possibility of new planting rights awarded to young farmers to be eligible, on a temporary basis, for the restructuring aid scheme introduced by Regulation (EC) No 1493/1999(4). This possibility should also be recognised for the new planting rights awarded within the framework of the former material improvement plans referred to in Council Regulation (EC) No 950/97 of 20 May 1997 on improving the efficiency of agricultural structures(5) to facilitate the transition from earlier arrangements.(3) Regulation (EC) No 1493/1999 should therefore be amended and to correct certain errors,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1493/1999 is hereby amended as follows:1. The following subparagraph shall be added to Article 11(3): "It shall cover the new planting rights awarded within the framework of material improvement plans referred to in Regulation (EC) No 950/97 and those awarded to young farmers during the 2000/2001, 2001/2002 and 2002/2003 marketing years."2. In the second subparagraph of Article 15, point (b) shall be replaced by the following: "(b) provisions governing the use of replanting rights in general and of new planting rights awarded within the framework of material improvement plans and to young farmers, in the implementation of programmes;"3. Article 44(1) shall be replaced by the following: "1. Of the products falling within CN codes 2204 10, 2204 21 and 2204 29, only liqueur wines, sparkling wines, aerated sparkling wines, semi-sparkling wines, aerated semi-sparkling wines, quality wines psr, table wines, wines obtained from over-ripened grapes and where appropriate, notwithstanding Article 45, legally imported wines may be offered or delivered for direct human consumption within the Community."4. Annex VII shall be amended as follows:(a) The third indent of Part A(2)(b) shall be replaced by the following: "- one of the following terms, under conditions to be determined: 'Landwein', 'vin de pays', 'indicazione geografica tipica', 'Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ·', 'Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿ÃÃ ¹Ã ºÃ Ã ', 'vino de la tierra', 'vinho regional', 'regional wine' or 'landwijn'; where such a term is used, the words 'table wine' shall not be required;"(b) Paragraph 2 of Part C shall be replaced by the following: "Without prejudice to the provisions for the harmonisation of laws, the possibility for Member States to allow:- the use of the names 'wine' and 'semi-sparkling wine', accompanied by the name of a fruit in the form of a composite name to describe products obtained by the fermentation of fruit other than grapes,- other composite names including the word 'wine'shall not, however, be affected by paragraphs 1(a) and 3(c)."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ C 270 E, 25.9.2001, p. 101.(2) Opinion delivered on 11 December 2001 (not yet published in the Official Journal).(3) OJ C 311, 7.11.2001, p. 64.(4) OJ L 179, 14.7.1999, p. 1. Regulation amended by Regulation (EC) No 2826/2000 (OJ L 328, 23.12.2000, p. 2).(5) OJ L 142, 2.6.1997, p. 1.